Citation Nr: 0321044	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  96-18 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran has verified active duty from December 1990 to 
August 1991 with service in Southwest Asia from January 7, 
1991, to May 25, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
RO in Detroit, Michigan, which denied service connection for 
PTSD.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In a Remand dated April 2000, the RO was specifically 
instructed that, following the receipt of the USASCRUR's 
report, and the completion of any additional development 
deemed necessary by the RO, the veteran's file should be 
reviewed and a summary prepared, including all associated 
documents, and then a specific determination was to be made, 
in accordance with the provisions of 38 C.F.R. § 3.304(f), 
with respect to whether the veteran was exposed to a 
stressor, or stressors, in service, and, if so, the nature of 
the specific stressor or stressors established by the record.  
The report was then to be added to the claims folder.  The RO 
failed to comply with these instructions.  As the RO has not 
fully complied with the 2000 Board remand, additional 
development is necessary.  Stegall v. West, 11 Vet. App 268 
(1998).    

On January 2003, the veteran was scheduled for a VA 
examination to evaluate her possible PTSD.  According to VA 
records, the veteran failed to appear for the examination.  
However, there is no documentation in the claims folder 
showing that she was ever notified of the date, time or place 
of the examination.  Consequently, she should be afforded 
another VA examination to evaluate her PTSD.

In view of the foregoing, the case is remanded for the 
following:

1.  The Board finds that there remains a 
further duty to
assist the veteran on her claim of 
entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  The RO must 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 are fully complied with and 
satisfied.

2.	The RO must prepare a report detailing 
the nature of any stressor it 
determined is established by the 
record, including stressors documented 
by the United States Armed Services 
Center for Unit Records Research.  

3.  The RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the nature 
and etiology of any psychiatric 
disorder(s) present.  All indicated 
tests and studies are to be performed, 
including psychological evaluations, if 
deemed necessary.  Prior to the 
examination, the claims folder must be 
made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The psychiatrist 
should use the criteria of DSM-IV and 
specifically confirm or rule out a 
diagnosis of PTSD.  If a PTSD diagnosis 
is deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and one or 
more of the inservice stressors found 
to be established by the RO.  The 
rationale for all opinions expressed 
should be explained.

4.  Thereafter, the RO should readjudicate 
this claim, keeping in mind the 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




